Exhibit 10.1

 

AMENDMENT NO. 1

TO

CREDIT AGREEMENT

 

This Amendment No. 1, dated as of October 26, 2012 (this “Amendment”) is entered
into among SPIRIT AEROSYSTEMS, INC., a Delaware corporation (the “Borrower”);
SPIRIT AEROSYSTEMS HOLDINGS, INC., a Delaware corporation (the “Parent
Guarantor”); each of the other Guarantors party hereto; BANK OF AMERICA, N.A.,
as Administrative Agent, and the Lenders party hereto.  Capitalized terms used
herein and not otherwise defined herein shall have the meanings ascribed to them
in the Credit Agreement.

 

W I T N E S S E T H:

 

WHEREAS, the Borrower, the Parent Guarantor and the other Guarantors identified
therein, the Lenders and Bank of America, N.A., as Administrative Agent are
parties to that certain Credit Agreement dated as of April 18, 2012 (as amended,
modified, extended, restated or otherwise supplemented from time to time, the
“Credit Agreement”);

 

WHEREAS, the Borrower has requested the Lenders to amend Section 2.05(b)(iii) of
the Credit Agreement and the financial covenants set forth in Section 8.12 of
the Credit Agreement, and the Lenders (by action of the Requisite Lenders) have
agreed to such amendment;

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which is hereby acknowledged), the
parties hereto hereby agree as follows:

 

Section 1. Amendment

 

1.1                                 Section 2.05 of the Credit Agreement is
hereby amended by inserting immediately after first reference to “one year” set
forth in clause (b)(iii) thereof the text “(except with respect to Net Proceeds
of insurance recoveries in connection with damage to the Borrower’s Wichita
facilities resulting from the tornado on April 14, 2012, in which case such Net
Proceeds shall be so used within two years)” and inserting immediately after the
second reference to “one year” set forth in clause (b)(iii) thereof the text
“(or two years, with respect to Net Proceeds of insurance recoveries in
connection with damage to the Borrower’s Wichita facilities resulting from the
tornado on April 14, 2012)”.

 

1.2                                 Section 8.12 of the Credit Agreement is
hereby amended to read as follows:

 

8.12                           Financial Covenants.

 

(a)                                  The Borrower will not permit the Senior
Secured Leverage Ratio as of the last day of any Fiscal Quarter to exceed
(i) with respect to the third and fourth Fiscal Quarters of  2012 and the first
Fiscal Quarter of 2013, 3.25:1.0 and (ii) with respect to each Fiscal Quarter
thereafter, 2.75:1.0.

 

(b)                                 The Borrower will not permit the Interest
Coverage Ratio as of the last day of any Fiscal Quarter to be less than (i) with
respect to the third and fourth Fiscal Quarters of 2012 and the first Fiscal
Quarter of 2013, 2.25:1.0, (ii) with respect to the second Fiscal Quarter of 
2013, 3.00:1.0, and (iii) with respect to each Fiscal Quarter thereafter,
4.00:1.0.

 

--------------------------------------------------------------------------------


 

(c)                                  The Borrower will not permit the Total
Leverage Ratio as of the last day of any Fiscal Quarter to exceed (i) with
respect to the third and fourth Fiscal Quarters of 2012 and the first Fiscal
Quarter of 2013, 6.00:1.0, (ii) with respect to the second Fiscal Quarter of
2013, 4.75:1.00 and (iii) with respect to each Fiscal Quarter thereafter,
4.00:1.0.

 

(d)                                 If, as of the date of any Airbus
Discontinuance or any 787 Discontinuance, the outstanding aggregate amount of
advance payments or progress payments made by Boeing and/or Airbus in connection
with the 787 Program and/or the Airbus Program that are then considered
“Indebtedness” exceeds $250,000,000, the Borrower will not permit the Total
Leverage Ratio to exceed the Total Leverage Ratio required at such time by
Section 8.12(c) for the period in which such Airbus Discontinuance or 787
Discontinuance shall be deemed to have occurred as provided below.  For purposes
of calculating the Total Leverage Ratio pursuant to this clause (d), the
occurrence of an Airbus Discontinuance or the occurrence of a 787 Discontinuance
shall be deemed to have occurred as of the last day of the most recent four
Fiscal Quarter period preceding the date of such Airbus Discontinuance and/or
such 787 Discontinuance for which the Borrower was required to deliver financial
statements pursuant to Section 7.01(a) or (b).

 

Section 2.  Conditions Precedent to the Effectiveness of this Amendment.

 

This Amendment shall become effective as of the date first written above when,
and only when, each of the following conditions precedent shall have been
satisfied or waived (the “Amendment No. 1 Effective Date”) by the Administrative
Agent:

 

2.1                                 Executed Counterparts.  The Administrative
Agent shall have received this Amendment, duly executed by the Borrower, the
Guarantors, the Administrative Agent and the Requisite Lenders;

 

2.2                                 No Default or Event of Default.  After
giving effect to this Amendment, no Default or Event of Default shall have
occurred and be continuing; and

 

2.3                                 Fees and Expenses. The Borrower shall have
delivered, by wire transfer of immediately available funds, to the
Administrative Agent, for the account of each Lender that consents to this
Amendment, an amendment fee in an amount equal to five basis points (0.05%) of
the sum of the Revolving Commitment of such Lender plus the aggregate
outstanding principal amount of the Term B Loan of such Lender, which fee shall
be earned and payable on the Amendment No. 1 Effective Date.

 

Section 3.  Representations and Warranties

 

On and as of the Amendment No. 1 Effective Date, after giving effect to this
Amendment, the Loan Parties hereby represent and warrant to the Administrative
Agent and each Lender as follows:

 

3.1                                 this Amendment has been duly authorized,
executed and delivered by each Loan Party and, assuming the due execution and
delivery of this Amendment by each of the other parties hereto, constitutes the
legal, valid and binding obligation of such Loan Party enforceable against such
Loan Party in accordance with its terms, except as the enforceability thereof
may be limited by bankruptcy, insolvency or similar laws affecting creditors’
rights generally;

 

3.2                                 each of the representations and warranties
contained in Article VI of the Credit Agreement and in each other Loan Document
is true and correct in all material respects (except that any

 

2

--------------------------------------------------------------------------------


 

representation or warranty that is qualified as to “materiality” or “Material
Adverse Effect” shall be true and correct in all respects) with the same effect
as if then made (unless expressly stated to relate to an earlier date, in which
case such representations and warranties shall be true and correct in all
material respects (except that any representation or warranty that is qualified
as to “materiality” or “Material Adverse Effect” shall be true and correct in
all respects) as of such earlier date);

 

3.3                                 no Default or Event of Default has occurred
and is continuing; and

 

3.4                                 after giving effect to this Amendment,
neither the modification of the Credit Agreement affected pursuant to this
Amendment nor the execution, delivery, performance or effectiveness of this
Amendment (a) impairs the validity, effectiveness or priority of the Liens
granted pursuant to any Loan Document, and such Liens continue unimpaired with
the same priority to secure repayment of all Obligations, whether heretofore or
hereafter incurred; or (b) requires that any new filings be made or other action
taken to perfect or to maintain the perfection of such Liens.

 

Section 4.  Fees and Expenses

 

The Borrower agrees to pay promptly (and in any event on the Amendment No. 1
Effective Date) after presentation of an invoice therefor all reasonable and
documented out-of-pocket fees and expenses of the Joint Lead Arrangers
(including the reasonable and documented fees and out-of-pocket expenses of
Moore & Van Allen, PLLC) in connection with the preparation, negotiation,
execution and delivery of this Amendment.

 

Section 5. Reference to the Effect on the Loan Documents

 

5.1                                 As of the Amendment No. 1 Effective Date,
each reference in the Credit Agreement to “this Agreement,” “hereunder,”
“hereof,” “herein,” or words of like import, and each reference in the other
Loan Documents to the Credit Agreement (including, without limitation, by means
of words like “thereunder”, “thereof’ and words of like import), shall mean and
be a reference to the Credit Agreement, as amended hereby, and this Amendment
and the Credit Agreement shall be read together and construed as a single
instrument. Each of the table of contents and lists of Exhibits and Schedules of
the Credit Agreement shall be amended to reflect the changes made in this
Amendment as of the Amendment No. 1 Effective Date;

 

5.2                                 Except as expressly amended hereby or
specifically waived above, all of the terms and provisions of the Credit
Agreement and all other Loan Documents are and shall remain in full force and
effect and are hereby ratified and confirmed;

 

5.3                                 The execution, delivery and effectiveness of
this Amendment shall not, except as expressly provided herein, operate as a
waiver of any right, power or remedy of the Lenders, the Borrower, Lead Arranger
or the Administrative Agent under any of the Loan Documents, nor constitute a
waiver or amendment of any other provision of any of the Loan Documents or for
any purpose except as expressly set forth herein; and

 

5.4                                 This Amendment is a Loan Document.

 

Section 6. Execution in Counterparts

 

This Amendment may be executed by the parties hereto in several counterparts
(including by facsimile or other electronic imaging means (e.g., “.pdf” or
“.tif”), each of which shall be deemed to be an original and all of which shall
constitute together but one and the same agreement.

 

3

--------------------------------------------------------------------------------


 

Section 7. Governing Law

 

THIS AMENDMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER
IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS
AMENDMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

Section 8. Headings

 

The various headings of this Amendment are inserted for convenience only and
shall not affect the meaning or interpretation of this Amendment or any
provisions hereof.

 

Section 9. Notices

 

All communications and notices hereunder shall be given as provided in the
Credit Agreement.

 

Section 10. Severability

 

The fact that any term or provision of this Amendment is held invalid, illegal
or unenforceable as to any person in any situation in any jurisdiction shall not
affect the validity, enforceability or legality of the remaining terms or
provisions hereof or the validity, enforceability or legality of such offending
term or provision in any other situation or jurisdiction or as applied to any
person.

 

Section 11. Successors

 

The terms of this Amendment shall be binding upon, and shall inure to the
benefit of, the parties hereto and their respective successors and assigns.

 

Section 12. Cross-References

 

References in this Amendment to any Section are, unless otherwise specified or
otherwise required by the context, to such Section of this Amendment.

 

Section 13. Affirmations

 

13.1                           Each Loan Party signatory hereto hereby
(a) ratifies and affirms its obligations under the Loan Documents (including
guarantees and security agreements) executed by the undersigned and
(b) acknowledges, renews and extends its continued liability under all such Loan
Documents and agrees such Loan Documents remain in full force and effect, in
each case, as modified by this Amendment.

 

13.2                           Each Loan Party signatory hereto hereby
reaffirms, as of the Amendment No. 1 Effective Date, (a) the covenants and
agreements contained in each Loan Document to which it is a party, including, in
each case, such covenants and agreements as in effect immediately after giving
effect to this Amendment and the transactions contemplated thereby, and (b) its
guarantee of payment of the Obligations pursuant to the Guaranty and the Lien on
the Collateral securing payment of the Obligations pursuant to the Security
Documents.

 

13.3                           Each Loan Party signatory hereto hereby certifies
that, as of the date hereof (both before and after giving effect to the
occurrence of the Amendment No. 1 Effective Date), the representations and

 

4

--------------------------------------------------------------------------------


 

warranties made by it contained in the Loan Documents to which it is a party are
true and correct in all material respects (except that any representation or
warranty that is qualified as to “materiality” or “Material Adverse Effect”
shall be true and correct in all respects) with the same effect as if then made
(unless expressly stated to relate to an earlier date, in which case such
representations and warranties shall be true and correct in all material
respects (except that any representation or warranty that is qualified as to
“materiality” or “Material Adverse Effect” shall be true and correct in all
respects) as of such earlier date).

 

13.4                           Each Loan Party signatory hereto hereby
acknowledges and agrees that the acceptance by the Administrative Agent and each
Lender shall not be construed in any manner to establish any course of dealing
on the Administrative Agent’s or Lender’s part, including the providing of any
notice or the requesting of any acknowledgment not otherwise expressly provided
for in any Loan Document with respect to any future amendment, waiver,
supplement or other modification to any Loan Document or any arrangement
contemplated by any Loan Document.

 

13.5                           Each Loan Party signatory hereto hereby
represents and warrants that, immediately after giving effect to this Amendment,
each Loan Document, in each case as modified by this Amendment (where
applicable), to which it is a party, assuming the due execution and delivery of
such Loan Document as modified (where applicable) by each of the other parties
thereto, continues to be a legal, valid and binding obligation of the
undersigned, enforceable against such party in accordance with its terms
(except, in any case, as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization or similar laws affecting creditors’
rights generally and by principles of equity).

 

[SIGNATURE PAGES FOLLOW]

 

5

--------------------------------------------------------------------------------

 


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers and general partners thereunto duly authorized, as
of the date first written above.

 

 

SPIRIT AEROSYSTEMS, INC.

 

 

 

 

By:

/s/ Mark J. Suchinski

 

Name:

Mark J. Suchinski

 

Title:

Vice President, Treasurer & Financial Planning

 

 

 

 

SPIRIT AEROSYSTEMS HOLDINGS, INC.

 

 

 

 

By:

/s/ Mark J. Suchinski

 

Name:

Mark J. Suchinski

 

Title:

Vice President, Treasurer & Financial Planning

 

 

 

 

SPIRIT AEROSYSTEMS INTERNATIONAL HOLDINGS, INC.

 

 

 

 

By:

/s/ Joseph T. Boyle

 

Name:

Joseph T. Boyle

 

Title:

Secretary

 

 

 

 

SPIRIT AEROSYSTEMS FINANCE, INC.

 

 

 

 

By:

/s/ Joseph T. Boyle

 

Name:

Joseph T. Boyle

 

Title:

Assistant Secretary

 

 

 

 

SPIRIT AEROSYSTEMS INVESTCO, LLC

 

 

 

 

By:

/s/ Joseph T. Boyle

 

Name:

Joseph T. Boyle

 

Title:

Assistant Secretary

 

 

 

 

SPIRIT AEROSYSTEMS NORTH CAROLINA, INC.

 

 

 

 

By:

/s/ Joseph T. Boyle

 

Name:

Joseph T. Boyle

 

Title:

Assistant Secretary

 

 

 

 

SPIRIT AEROSYSTEMS OPERATIONS INTERNATIONAL, INC.

 

 

 

 

By:

/s/ Joseph T. Boyle

 

Name:

Joseph T. Boyle

 

Title:

Assistant Secretary

 

SPIRIT AEROSYSTEMS, INC.

AMENDMENT NO. 1

 

--------------------------------------------------------------------------------


 

 

SPIRIT DEFENSE, INC.

 

 

 

 

By:

/s/ Joseph T. Boyle

 

Name:

Joseph T. Boyle

 

Title:

Assistant Secretary

 

SPIRIT AEROSYSTEMS, INC.

AMENDMENT NO. 1

 

--------------------------------------------------------------------------------


 

 

Bank of America, N.A.,
As Administrative Agent and Collateral Agent

 

 

 

 

 

 

 

By:

/s/ Kenneth J. Beck

 

 

Name: Kenneth J. Beck

 

 

Title: Director

 

SPIRIT AEROSYSTEMS, INC.

AMENDMENT NO. 1

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA

 

 

 

 

 

 

 

By:

/s/ Kenneth J. Beck

 

 

Name: Kenneth J. Beck

 

 

Title: Director

 

 

 

 

 

 

 

THE BANK OF NEW YORK MELLON

 

 

 

 

 

 

 

By:

/s/ Donald G. Cassidy, Jr.

 

 

Name: Donald G. Cassidy, Jr.

 

 

Title: Managing Director

 

 

 

 

 

 

 

THE BANK OF NOVA SCOTIA

 

 

 

 

 

 

 

By:

/s/ David Mahmood

 

 

Name: DAVID MAHMOOD

 

 

Title: MANAGING DIRECTOR

 

 

 

 

 

 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

 

 

 

 

 

 

 

By:

/s/ Thomas Danielson

 

 

Name: Thomas Danielson

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

BRANCH BANKING & TRUST COMPANY

 

 

 

 

 

 

 

By:

/s/ Bradley B. Sands

 

 

Name: Bradley B. Sands

 

 

Title: Assistant Vice President

 

 

 

 

 

 

 

CITIBANK, N.A.

 

 

 

 

 

 

 

By:

/s/ Brian Reed

 

 

Name: Brian Reed

 

 

Title: Managing Director

 

SPIRIT AEROSYSTEMS, INC.

AMENDMENT NO. 1

 

--------------------------------------------------------------------------------


 

 

COMERICA BANK

 

 

 

 

 

 

 

By:

/s/ Mark J Leveille

 

 

Name: Mark J Leveille

 

 

Title: Vice President

 

 

 

 

 

 

COMPASS BANK, as a Lender

 

 

 

 

 

 

 

By:

/s/ Susana Campuzano

 

 

Name: Susana Campuzano

 

 

Title: Senior Vice President

 

 

 

 

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

 

 

 

 

 

 

 

By:

/s/ Alain Daoust

 

 

Name: Alain Daoust

 

 

Title: Director

 

 

 

 

 

 

 

By:

/s/ Rahul Parmar

 

 

Name: Rahul Parmar

 

 

Title: Associate

 

 

 

 

 

 

SCOTIABANC INC.

 

 

 

 

 

 

 

By:

/s/ J.F. Todd

 

 

Name: J.F. Todd

 

 

Title: Managing Director

 

 

 

 

 

FIFTH THIRD BANK

 

 

 

 

 

 

 

By:

/s/ Robert M. Sander

 

 

Name: Robert M. Sander

 

 

Title: Vice President

 

SPIRIT AEROSYSTEMS, INC.

AMENDMENT NO. 1

 

--------------------------------------------------------------------------------

 


 

 

INTRUST BANK, N.A.

 

 

 

 

 

 

 

By:

/s/ Roger G. Eastwood

 

 

Name: Roger G. Eastwood

 

 

Title: Division Director-Commercial Banking

 

 

 

 

 

 

MORGAN STANLEY BANK, N.A.

 

 

 

 

 

 

 

By:

/s/ Penny Tsekouras

 

 

Name: Penny Tsekouras

 

 

Title: Authorized Signatory

 

 

 

 

 

 

THE NORTHERN TRUST COMPANY

 

 

 

 

 

 

 

By:

/s/ James Shanel

 

 

Name: James Shanel

 

 

Title: Vice President

 

 

 

 

 

 

ROYAL BANK OF CANADA

 

 

 

 

 

 

 

By:

/s/ Richard Smith

 

 

Name: Richard Smith

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

THE ROYAL BANK OF SCOTLAND PLC

 

 

 

 

 

 

 

By:

/s/ L. Peter Yetman

 

 

Name: L. Peter Yetman

 

 

Title: Director

 

 

 

 

 

 

SUMITOMO MITSUI BANKING CORPORATION

 

 

 

 

 

 

 

By:

/s/ Shuji Yabe

 

 

Name: Shuji Yabe

 

 

Title: Managing Director

 

SPIRIT AEROSYSTEMS, INC.

AMENDMENT NO. 1

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

 

 

 

 

By:

/s/ Peter I. Bystol

 

 

Name: Peter I. Bystol

 

 

Title: Senior Vice President

 

 

 

 

 

 

WELLS FARGO BANK, N.A.

 

 

 

 

 

 

 

By:

/s/ Matthew Olson

 

 

Name: Matthew Olson

 

 

Title: Vice President

 

 

 

 

 

 

MIZUHO CORPORATE BANK, LTD.

 

 

 

 

 

 

 

By:

/s/ James R. Fayen

 

 

Name: James R. Fayen

 

 

Title: Deputy General Manager

 

 

 

 

 

 

COMMUNITY INSURANCE COMPANY

 

 

 

 

COMMUNITY INSURANCE COMPANY

 

 

 

 

BY:

ARES WLP MANAGEMENT, L.P., ITS

 

INVESTMENT MANAGER

 

 

 

 

BY:

ARES WLP MANAGEMENT GP, LLC, ITS

 

GENERAL PARTNER

 

 

 

 

 

 

 

By:

/s/ John Eanes

 

 

Name: John Eanes

 

 

Title: Vice President

 

SPIRIT AEROSYSTEMS, INC.

AMENDMENT NO. 1

 

--------------------------------------------------------------------------------


 

 

Octagon Loan Trust 2010

 

By:

Octagon Credit Investors, LLC, as

 

Investment Manager on behalf of The Bank of

 

New York Trust Company (Cayman) Limited, as

 

Trustee of Octagon Loan Trust 2010

 

 

 

 

Octagon Delaware Trust 2011

 

By:

Octagon Credit Investors, LLC as
Portfolio Manager

 

 

 

 

 

 

 

By:

/s/ Donald C. Young

 

 

Name: Donald C. Young

 

 

Title: Senior Portfolio Manager

 

 

 

 

 

 

Community Insurance Company

 

 

 

 

By:

Sankaty Advisors, LLC as Investment Manager

 

 

 

 

 

 

 

By:

/s/ Andrew Viens

 

 

Name: Andrew Viens

 

 

Title: Sr. Vice President of Operations

 

 

 

 

 

 

Qantas Superannuation Plan

 

 

 

 

By:

Sankaty Advisors, LLC as Investment Manager

 

 

 

 

 

 

 

By:

/s/ Andrew S. Viens

 

 

Name: Andrew S. Viens

 

 

Title: Sr. Vice President of Operations

 

 

 

 

 

 

Race Point IV CLO, Ltd.

 

 

 

 

By:

Sankaty Advisors, LLC as Collateral Manager

 

 

 

 

 

 

 

By:

/s/ Andrew S. Viens

 

 

Name: Andrew S. Viens

 

 

Title: Sr. Vice President of Operations

 

 

 

 

 

 

Race Point V CLO, Limited

 

 

 

 

By:

Sankaty Advisors, LLC Its Asset Manager

 

 

 

 

 

 

 

By:

/s/ Andrew S. Viens

 

 

Name: Andrew S. Viens

 

 

Title: Sr. Vice President of Operations

 

SPIRIT AEROSYSTEMS, INC.

AMENDMENT NO. 1

 

--------------------------------------------------------------------------------


 

 

Race Point VI CLO, Ltd

 

By: Sankaty Advisors LLC, as Asset Manager

 

 

 

 

 

 

 

By:

/s/ Andrew Viens

 

 

Name: Andrew Viens

 

 

Title: Sr. Vice President of Operations

 

 

 

 

 

 

Sankaty High Income Partnership, L.P.

 

 

 

 

 

 

 

By:

Sankaty Advisors, LLC as Investment Advisor

 

 

 

 

 

 

 

By:

/s/ Andrew S. Viens

 

 

Name: Andrew S. Viens

 

 

Title: Sr. Vice President of Operations

 

 

 

 

 

 

Sankaty Senior Loan Fund, L.P.

 

 

 

 

 

 

 

By:

/s/ Andrew S. Viens

 

 

Name: Andrew S. Viens

 

 

Title: Sr. Vice President of Operations

 

 

 

 

 

 

 

WellPoint, Inc.

 

 

 

 

By:

Sankaty Advisors, LLC as Investment Manager

 

 

 

 

 

 

 

By:

/s/ Andrew S. Viens

 

 

Name: Andrew S. Viens

 

 

Title: Sr. Vice President of Operations

 

 

 

 

 

 

GE CAPITAL BANK (FORMERLY KNOWN AS GE CAPITAL FINANCIAL INC)

 

 

 

 

 

 

 

By:

/s/ Dennis P. Leonard

 

 

Name: Dennis P. Leonard

 

 

Title: Duly Authorized Signatory

 

SPIRIT AEROSYSTEMS, INC.

AMENDMENT NO. 1

 

--------------------------------------------------------------------------------


 

 

TRS HY FNDS LLC

 

By:

Deutsche Bank AG Cayman Islands Branch, its sole member

 

 

 

 

By:

DB Services New Jersey, Inc.

 

 

 

 

 

 

 

By:

/s/ Christine LaMonaca

 

 

Name: Christine LaMonaca

 

 

Title: Assistant Vice President

 

 

 

 

 

 

 

By:

/s/ Angeline Quintana

 

 

Name: Angeline Quintana

 

 

Title: Assistant Vice President

 

 

 

 

 

 

REMUDA CAPITAL MANAGEMENT, LTD.

 

 

 

 

 

 

 

By:

/s/ William J. Morgan

 

 

Name: William J. Morgan

 

 

Title: Managing Director

 

 

 

 

 

 

PRESIDENTIAL LIFE INSURANCE COMPANY

 

 

 

 

 

 

 

By:

/s/ William J. Morgan

 

 

Name: William J. Morgan

 

 

Title: Managing Director

 

 

 

 

 

 

 

JPMORGAN STRATEGIC INCOME OPPORTUNITIES FUND-DISTRESSED

 

 

 

 

 

 

 

By:

/s/ William J. Morgan

 

 

Name: William J. Morgan

 

 

Title: Managing Director

 

 

 

 

 

 

 

ADVANCED SERIES TRUST-AST J.P. MORGAN STRATEGIC OPPORTUNITIES PORTFOLIO

 

 

 

 

 

 

 

By:

/s/ William J. Morgan

 

 

Name: William J. Morgan

 

 

Title: Managing Director

 

SPIRIT AEROSYSTEMS, INC.

AMENDMENT NO. 1

 

--------------------------------------------------------------------------------

 


 

 

Eaton Vance CDO VIII, Ltd.

 

 

By: Eaton Vance Management

 

 

As Investment Advisor

 

 

 

 

 

 

 

By:

/s/ Michael B. Botthof

 

 

Name:  Michael B. Botthof

 

 

Title: Vice President

 

 

 

 

 

 

 

INNOVATION TRUST 2009

 

By:

EATON VANCE MANAGEMENT

 

 

AS INVESTMENT ADVISOR

 

 

 

 

 

 

 

By:

/s/ Michael B. Botthof

 

 

Name: Michael B. Botthof

 

 

Title: Vice President

 

 

 

 

 

 

 

Greywolf CLO I, Ltd

 

 

 

 

By:

Greywolf Capital Management LP, its Investment Manager

 

 

 

 

 

 

 

By:

/s/ Robert Miller

 

 

Name: Robert Miller

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

Pioneer Short Term Income Fund

 

Pioneer Multi-Asset Ultrashort Income Fund

 

Pioneer Floating Rate Fund

 

Pioneer Bond Fund

 

 

 

 

By:

Pioneer Investment Management, Inc.

 

 

As adviser to each Lender above

 

 

 

 

 

 

 

By:

/s/ Margaret C. Begley

 

 

Name: Margaret C. Begley

 

 

Title: Secretary and Associate General Counsel

 

SPIRIT AEROSYSTEMS, INC.

AMENDMENT NO. 1

 

--------------------------------------------------------------------------------


 

 

Pioneer Institutional Core Plus Portfolio

 

Pioneer Core Plus Fixed Income Trust

 

 

 

 

By:

Pioneer Institutional Asset Management, Inc.

 

 

As adviser to each Lender above

 

 

 

 

 

 

 

By:

/s/ Margaret C. Begley

 

 

Name: Margaret C. Begley

 

 

Title: Secretary and Associate General Counsel

 

 

 

 

 

 

 

CALIFORNIA FIRST NATIONAL BANK

 

 

 

 

 

 

 

By:

/s/ D.N. Lee

 

 

Name: D.N. Lee

 

 

Title: S.V.P.

 

 

 

 

 

 

 

Kingsland II, Ltd.

 

 

 

By: Kingsland Capital Management, LLC, as Manager

 

 

 

 

 

 

 

By:

/s/ Scott Lotter

 

 

Name: Scott Lotter

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

Kingsland III, Ltd.

 

 

 

By: Kingsland Capital Management, LLC, as Manager

 

 

 

 

 

 

 

By:

/s/ Scott Lotter

 

 

Name: Scott Lotter

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

Kingsland IV Ltd.

 

 

 

By: Kingsland Capital Management, LLC, as Manager

 

 

 

 

 

 

 

By:

/s/ Scott Lotter

 

 

Name: Scott Lotter

 

 

Title: Authorized Signatory

 

SPIRIT AEROSYSTEMS, INC.

AMENDMENT NO. 1

 

--------------------------------------------------------------------------------


 

 

Kingsland V Ltd.

 

By: Kingsland Capital Management, LLC, as Manager

 

 

 

 

 

 

 

By:

/s/ Scott Lotter

 

 

Name: Scott Lotter

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

Cent CDO 12 Limited

 

By: Columbia Management Investment Advisers, LLC

 

As Collateral Manager

 

 

 

 

 

 

 

By:

/s/ Robin C. Stancil

 

 

Name: Robin C. Stancil

 

 

Title: Assistant Vice President

 

 

 

 

 

 

 

Cent CDO 14 Limited

 

 

 

By: Columbia Management Investment Advisers, LLC

 

As Collateral Manager

 

 

 

 

 

 

 

By:

/s/ Robin C. Stancil

 

 

Name: Robin C. Stancil

 

 

Title: Assistant Vice President

 

 

 

 

 

 

 

Cent CDO 15 Limited

 

 

 

By: Columbia Management Investment Advisers, LLC

 

As Collateral Manager

 

 

 

 

 

 

 

By:

/s/ Robin C. Stancil

 

 

Name: Robin C. Stancil

 

 

Title: Assistant Vice President

 

 

 

 

 

 

 

Cent CDO XI Limited

 

 

 

By: Columbia Management Investment Advisers, LLC

 

As Collateral Manager

 

 

 

 

 

 

 

By:

/s/ Robin C. Stancil

 

 

Name: Robin C. Stancil

 

 

Title: Assistant Vice President

 

SPIRIT AEROSYSTEMS, INC.

AMENDMENT NO. 1

 

--------------------------------------------------------------------------------


 

 

Centurion CDO 9 Limited

 

By: Columbia Management Investment Advisers, LLC

 

As Collateral Manager

 

 

 

 

 

 

 

By:

/s/ Robin C. Stancil

 

 

Name: Robin C. Stancil

 

 

Title: Assistant Vice President

 

 

 

 

 

RiverSource Life Insurance Company

 

 

 

 

 

By:

/s/ Robin C. Stancil

 

 

Name: Robin C. Stancil

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

MARLBOROUGH STREET CLO, LTD.,

 

By its Collateral Manager, Massachusetts Financial Services Company

 

 

 

 

 

 

By:

/s/ David J. Coley

 

 

As authorized representative and not individually

 

 

 

 

 

 

 

ARES LOAN TRUST 2011

 

 

 

ARES LOAN TRUST 2011

 

 

 

BY: ARES MANAGEMENT LLC, ITS INVESTMENT MANAGER

 

 

 

 

 

 

 

By:

/s/ John Eanes

 

 

Name: John Eanes

 

 

Title: Vice President

 

 

 

 

ARES IIIR/IVR CLO LTD.

 

 

 

ARES IIIR/IVR CLO LTD.

 

 

 

BY: ARES CLO MANAGEMENT IIIR/IVR, L.P., ITS ASSET MANAGER

 

 

 

BY: ARES CLO GP IIIR/IVR, LLC, ITS GENERAL PARTNER

 

 

 

 

By:

/s/ John Eanes

 

 

Name: John Eanes

 

 

Title: Vice President

 

SPIRIT AEROSYSTEMS, INC.

AMENDMENT NO. 1

 

--------------------------------------------------------------------------------


 

 

ARES XXIII CLO LTD.

 

ARES XXIII CLO LTD.

 

 

 

BY: ARES CLO MANAGEMENT XXIII, L.P., ITS ASSET MANAGER

 

 

 

BY: ARES CLO GP XXIII, LLC, ITS GENERAL PARTNER

 

 

 

 

 

 

 

By:

/s/ John Eanes

 

 

Name: John Eanes

 

 

Title: Vice President

 

 

 

 

 

 

ARES SENIOR LOAN TRUST

 

 

 

ARES SENIOR LOAN TRUST

 

 

 

BY: ARES SENIOR LOAN TRUST MANAGEMENT, L.P., ITS INVESTMENT MANAGER

 

 

 

BY: ARES SENIOR LOAN TRUST MANAGEMENT, LLC, ITS GENERAL PARTNER

 

 

 

 

 

 

 

By:

/s/ John Eanes

 

 

Name: John Eanes

 

 

Title: Vice President

 

 

 

 

 

ARES ENHANCED CREDIT OPPORTUNITIES FUND LTD.

 

 

 

ARES ENHANCED CREDIT OPPORTUNITIES FUND LTD.

 

 

 

BY: ARES ENHANCED CREDIT OPPORTUNITIES FUND MANAGEMENT, L.P., ITS MANAGER

 

 

 

BY: ARES ENHANCED CREDIT OPPORTUNITIES FUND MANAGEMENT GP, LLC, AS GENERAL
PARTNER

 

 

 

 

 

By:

/s/ John Eanes

 

 

Name: John Eanes

 

 

Title: Vice President

 

SPIRIT AEROSYSTEMS, INC.

AMENDMENT NO. 1

 

--------------------------------------------------------------------------------


 

 

ARES ENHANCED CREDIT OPPORTUNITIES FUND II, LTD.

 

 

 

ARES ENHANCED CREDIT OPPORTUNITIES FUND II, LTD.

 

 

 

BY:  ARES ENHANCED CREDIT OPPORTUNITIES INVESTMENT MANAGEMENT II, LLC, ITS
MANAGER

 

 

 

 

 

By:

/s/ John Eanes

 

 

Name:  John Eanes

 

 

Title:  Vice President

 

 

 

 

 

 

 

ARES ENHANCED LOAN INVESTMENT STRATEGY IR LTD.

 

 

 

ARES ENHANCED LOAN INVESTMENT STRATEGY IR LTD.

 

 

 

BY:  ARES ENHANCED LOAN MANAGEMENT IR, L.P., AS PORTFOLIO MANAGER

 

 

 

BY:  ARES ENHANCED LOAN IR GP, LLC, ITS GENERAL PARTNER

 

 

 

 

 

By:

/s/ John Eanes

 

 

Name:  John Eanes

 

 

Title:  Vice President

 

 

 

 

 

 

 

ARES ENHANCED LOAN INVESTMENT STRATEGY III, LTD.

 

 

 

ARES ENHANCED LOAN INVESTMENT STRATEGY III, LTD.

 

 

 

BY:  ARES ENHANCED LOAN MANAGEMENT III, L.P., ITS PORTFOLIO MANAGER

 

 

 

BY:  ARES ENHANCED LOAN III GP, LLC, ITS GENERAL PARTNER

 

 

 

 

 

By:

/s/ John Eanes

 

 

Name:  John Eanes

 

 

Title:  Vice President

 

SPIRIT AEROSYSTEMS, INC.

AMENDMENT NO. 1

 

--------------------------------------------------------------------------------


 

 

FUTURE FUND BOARD OF GUARDIANS

 

 

 

FUTURE FUND BOARD OF GUARDIANS

 

 

 

BY:  ARES ENHANCED LOAN INVESTMENT STRATEGY ADVISOR IV, L.P., ITS INVESTMENT
MANAGER (ON BEHALF OF THE ELIS IV SUB ACCOUNT)

 

 

 

BY:  ARES ENHANCED LOAN INVESTMENT STRATEGY ADVISOR IV GP, LLC, ITS GENERAL
PARTNER

 

 

 

 

 

By:

/s/ John Eanes

 

 

Name: John Eanes

 

 

Title: Vice President

 

 

 

 

 

 

 

WELLPOINT, INC.

 

 

 

WELLPOINT, INC.

 

 

 

BY:  ARES WLP MANAGEMENT, L.P., ITS INVESTMENT MANAGER

 

 

 

BY:  ARES WLP MANAGEMENT GP, LLC, ITS GENERAL PARTNER

 

 

 

 

 

By:

/s/ John Eanes

 

 

Name: John Eanes

 

 

Title: Vice President

 

 

 

 

 

 

 

LCM V, Ltd.

 

By:

LCM Asset Management LLC

 

 

As Collateral Manager

 

 

 

 

 

 

 

By:

/s/ Alexander B. Kenna

 

 

Name: Alexander B. Kenna

 

 

Title:

 

 

 

 

 

 

 

LCM VI, Ltd.

 

By:

LCM Asset Management LLC

 

 

As Collateral Manager

 

 

 

 

 

 

 

By:

/s/ Alexander B. Kenna

 

 

Name: Alexander B. Kenna

 

 

Title:

 

SPIRIT AEROSYSTEMS, INC.

AMENDMENT NO. 1

 

--------------------------------------------------------------------------------


 

 

LCM XI Limited Partnership

 

By:

LCM Asset Management LLC

 

 

As Collateral Manager

 

 

 

 

 

 

 

By:

/s/ Alexander B. Kenna

 

 

Name: Alexander B. Kenna

 

 

Title:

 

 

 

 

 

 

 

ACA CLO 2007-1 LTD

 

 

 

By:

Its Investment Advisor CVC Credit Partners, LLC

 

 

 

 

 

 

 

By:

/s/ Vincent Ingato

 

 

Name: Vincent Ingato

 

 

Title: MD/PM

 

 

 

 

 

 

 

APIDOS CDO V

 

 

 

 

By:

Its Investment Advisor CVC Credit Partners, LLC

 

 

 

 

 

 

 

By:

/s/ Vincent Ingato

 

 

Name: Vincent Ingato

 

 

Title: MD/PM

 

 

 

 

 

 

 

APIDOS CINCO CDO

 

 

 

By:

Its Investment Advisor CVC Credit Partners, LLC

 

 

 

 

 

 

 

By:

/s/ Vincent Ingato

 

 

Name: Vincent Ingato

 

 

Title: MD/PM

 

 

 

 

 

 

 

APIDOS CLO VIII

 

 

 

By:

Its Collateral Manager CVC Credit Partners, LLC

 

 

 

 

 

 

 

By:

/s/ Vincent Ingato

 

 

Name: Vincent Ingato

 

 

Title: MD/PM

 

SPIRIT AEROSYSTEMS, INC.

AMENDMENT NO. 1

 

--------------------------------------------------------------------------------


 

 

SAN GABRIEL CLO I LTD

 

By:

Its Collateral Manager CVC Credit Partners, LLC

 

 

 

 

On behalf of Resource Capital Asset Management (RCAM)

 

 

 

 

 

By:

/s/ Vincent Ingato

 

 

Name: Vincent Ingato

 

 

Title: MD/PM

 

 

 

 

 

 

 

SHASTA CLO I LTD

 

 

 

By:

Its Investment Advisor CVC Credit Partners, LLC

 

 

 

 

On behalf of Resource Capital Asset Management (RCAM)

 

 

 

 

 

By:

/s/ Vincent Ingato

 

 

Name: Vincent Ingato

 

 

Title: MD/PM

 

 

 

 

 

 

 

GSO LOAN TRUST 2010

 

By:

GSO Capital Advisors LLC, As its Investment Advisor

 

 

 

 

 

 

 

By:

/s/ Daniel H. Smith

 

 

Name: Daniel H. Smith

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

Sunsuper Pooled Superannuation Trust

 

 

 

By:

GSO Capital Partners LP, its Investment Manager

 

 

 

 

 

 

 

By:

/s/ Daniel H. Smith

 

 

Name: Daniel H. Smith

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

UNITED HEALTHCARE INSURANCE COMPANY

 

 

 

By:

GSO Capital Advisors LLC as Manager

 

 

 

 

 

 

 

By:

/s/ Daniel H. Smith

 

 

Name: Daniel H. Smith

 

 

Title: Authorized Signatory

 

SPIRIT AEROSYSTEMS, INC.

AMENDMENT NO. 1

 

--------------------------------------------------------------------------------


 

 

FIDELITY ADVISOR SERIES I: FIDELITY ADVISOR FLOATING RATE HIGH INCOME FUND

 

 

 

 

 

By:

/s/ Adrien Deberghes

 

 

Name: Adrien Deberghes

 

 

Title: Deputy Treasurer

 

 

 

 

 

 

 

HARBOURVIEW CLO 2006-1

 

 

 

 

 

By:

/s/ Kevin Urlik

 

 

Name: Kevin Urlik

 

 

Title: Manager, Brown Brothers Harriman & Co.

 

 

acting as agent for OppenheimerFunds, Inc.

 

 

 

 

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

By:

/s/ Meredith R. Smith

 

 

Name:

Meredith R. Smith

 

 

Title:

Vice President

 

 

 

 

 

 

 

SUMITOMO MITSUI TRUST BANK, LIMITED, NEW YORK BRANCH

 

 

 

 

 

By:

/s/ Albert C. Tew II

 

 

Name:

ALBERT C. TEW II

 

 

Title:

VICE PRESIDENT

 

 

 

 

 

 

 

KATONAH X CLO LTD.

 

 

 

 

 

By:

/s/ Daniel Gilligan

 

 

Name:

DANIEL GILLIGAN

 

 

Title:

Authorized Officer

 

 

 

Katonah Debt Advisors, L.L.C.

 

 

 

As Manager

 

SPIRIT AEROSYSTEMS, INC.

AMENDMENT NO. 1

 

--------------------------------------------------------------------------------


 

 

KATONAH 2007-I CLO LTD.

 

 

 

 

 

By:

/s/ Daniel Gilligan

 

 

Name:

DANIEL GILLIGAN

 

 

Title:

Authorized Officer

 

 

 

Katonah Debt Advisors, L.L.C.

 

 

 

As Manager

 

 

 

 

 

 

 

ECP CLO 2012-3, LTD

 

 

 

By: Silvermine Capital Management

 

 

 

 

 

By:

/s/ Jonathan Marks

 

 

Name:

Jonathan Marks

 

 

Title:

Principal

 

 

 

 

 

 

 

ECP CLO 2012-4, LTD

 

 

 

By: Silvermine Capital Management

 

 

 

 

 

By:

/s/ Jonathan Marks

 

 

Name:

Jonathan Marks

 

 

Title:

Principal

 

 

 

 

 

 

 

MALIBU CBNA LOAN FUNDING LLC

 

 

 

 

 

By:

/s/ Adam Kaiser

 

 

Name:

Adam Kaiser

 

 

Title:

ATTORNEY-IN-FACT

 

 

 

 

 

 

 

Medical Liability Mutual Insurance Company

 

 

 

By: Invesco Advisers, Inc. as Investment Manager

 

 

 

 

 

By:

/s/ Thomas Ewald

 

 

Name:

Thomas Ewald

 

 

Title:

Authorized Signatory

 

SPIRIT AEROSYSTEMS, INC.

AMENDMENT NO. 1

 

--------------------------------------------------------------------------------


 

 

ARMED FORCES BANK, N.A.

 

 

 

 

 

By:

/s/ Phillip McElhaney

 

 

Name:

Phillip McElhaney

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

Cedar Funding Ltd.

 

 

 

By: AEGON USA Investment Management, LLC

 

 

 

 

 

By:

/s/ Lisa Baltagi

 

 

Name:

Lisa Baltagi

 

 

Title:

Director

 

 

 

 

 

 

 

Falcon Senior Loan Fund Ltd.

 

 

 

By: Apollo Fund Management LLC

 

As Its Investment Manager

 

 

 

 

 

By:

/s/ Joe Moroney

 

 

Name:

Joe Moroney

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

Stone Tower Loan Trust 2010

 

 

 

By: Apollo Fund Management LLC,

 

As its Investment Manager

 

 

 

 

 

By:

/s/ Joe Moroney

 

 

Name:

Joe Moroney

 

 

Title:

Portfolio Administrator

 

 

 

 

 

 

 

Stone Tower Loan Trust 2011

 

 

 

By: Apollo Fund Management LLC, As its Investment Advisor

 

 

 

 

 

By:

/s/ Joe Moroney

 

 

Name:

Joe Moroney

 

 

Title:

Portfolio Administrator

 

SPIRIT AEROSYSTEMS, INC.

AMENDMENT NO. 1

 

--------------------------------------------------------------------------------


 

 

Renaissance Trust 2009

 

By: Highbridge Principal Strategies LLC,

 

its Sub-Investment Manager

 

 

 

 

 

By:

/s/ Jamie Donsky

 

 

Name:

JAMIE DONSKY

 

 

Title:

VICE PRESIDENT

 

 

 

 

 

 

 

Halcyon Structured Asset Management Long

 

 

Secured/Short Unsecured 2007-3 Ltd.

 

 

 

 

 

By:

/s/ James W. Sykes

 

 

Name:

James W. Sykes

 

 

Title:

Managing Principal

 

 

 

 

 

 

 

AMBITION TRUST 2009

 

AMBITION TRUST 2011

 

By Babson Capital Management LLC as Investment Manager

 

 

 

 

 

By:

/s/ Geoffrey Takacs

 

 

Name:

GEOFFREY TAKACS

 

 

Title:

Director

 

 

 

 

 

 

 

C.M. LIFE INSURANCE COMPANY

 

MASSACHUSETTS MUTUAL LIFE INSURANCE

 

COMPANY

 

By Babson Capital Management LLC as Investment Adviser

 

 

 

 

 

By:

/s/ Geoffrey Takacs

 

 

Name:

GEOFFREY TAKACS

 

 

Title:

Director

 

 

 

 

 

 

 

BABSON CLO LTD. 2011-I

 

By: Babson Capital Management LLC as Collateral Manager

 

 

 

 

 

By:

/s/ Geoffrey Takacs

 

 

Name:

GEOFFREY TAKACS

 

 

Title:

Director

 

SPIRIT AEROSYSTEMS, INC.

AMENDMENT NO. 1

 

--------------------------------------------------------------------------------